UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-13106 ESSEX PROPERTY TRUST, INC. (Exact name of Registrant as Specified in its Charter) Maryland 77-0369576 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 925 East Meadow Drive Palo Alto, California94303 (Address of Principal Executive Offices including Zip Code) (650) 494-3700 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days. YESx NOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filerx Accelerated filero Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:30,329,994 shares of Common Stock as of August 4, 2010. ESSEX PROPERTY TRUST, INC. FORM 10-Q INDEX Page No. PART I. FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 5 Condensed Consolidated Statements of Stockholders’ Equity, Noncontrolling Interest, and Comprehensive Income for the six months ended June 30, 2010 6 Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 30 PART II. OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 6 Exhibits 31 Signatures 32 2 Index Part I Financial Information Item 1: Condensed Financial Statements (Unaudited) "Essex" or the "Company" means Essex Property Trust, Inc., a real estate investment trust incorporated in the State of Maryland, or where the context otherwise requires, Essex Portfolio, L.P., a limited partnership (the "Operating Partnership") in which Essex Property Trust, Inc. is the sole general partner. The information furnished in the accompanying unaudited condensed consolidated balance sheets, statements of operations, stockholders' equity, noncontrolling interest, and comprehensive income and cash flows of the Company reflects all adjustments which are, in the opinion of management, necessary for a fair presentation of the aforementioned condensed consolidated financial statements for the interim periods and are normal and recurring in nature, except as otherwise noted. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with the notes to such unaudited condensed consolidated financial statements and Management's Discussion and Analysis of Financial Condition and Results of Operations herein.Additionally, these unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Company's annual report on Form 10-K for the year ended December 31, 2009. 3 Index ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Condensed Consolidated Balance Sheets (Unaudited) (Dollars in thousands, except per share amounts) June 30, December31, Assets Real estate: Rental properties: Land and land improvements $ $ Buildings and improvements Less accumulated depreciation ) ) Real estate under development Co-investments Cash and cash equivalents-unrestricted Cash and cash equivalents-restricted Marketable securities Notes and other receivables Prepaid expenses and other assets Deferred charges, net Total assets $ $ Liabilities andEquity Mortgage notes payable $ $ Lines of credit Exchangeable bonds Accounts payable and accrued liabilities Construction payable Dividends payable Cash flow hedge liabilities Other liabilities Total liabilities Commitments and contingencies Cumulative convertible preferred stock; $.0001 par value: 4.875% Series G - 5,980,000 issued and 178,249 outstanding Stockholders' equity and noncontrolling interest: Common stock, $.0001 par value, 649,702,178 shares authorized 29,555,874 and 28,849,779 shares issued and outstanding 3 3 Cumulative redeemable preferred stock; $.0001 par value: 7.8125% Series F - 1,000,000 shares authorized, issued and outstanding, liquidation value Additional paid-in capital Distributions in excess of accumulated earnings ) ) Accumulated other comprehensive (loss) income ) ) Total stockholders' equity Noncontrolling interest Total stockholders' equity and noncontrolling interest Total liabilities and equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 Index ESSEX PROPERTY TRUST, INC. AND SUBSIDIARES Condensed Consolidated Statements of Operations (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended Six Months Ended June 30, June 30, Revenues: Rental and other property $ Management and other fees from affiliates Expenses: Property operating, excluding real estate taxes Real estate taxes Depreciation and amortization General and administrative Impairment and other charges - - - Earnings from operations Interest expense ) Interest and other income Equity (loss) income in co-investments ) ) (Loss) gain on early retirement of debt ) - ) Income before discontinued operations Income from discontinued operations - - Net income Net income attributable to noncontrolling interest ) Net income attributable to controlling interest Dividends to preferred stockholders ) Excess of the carrying amount of preferred stock redeemed over the cash paid to redeem preferred stock - - - Net income available to common stockholders $ Per common share data: Basic: Income before discontinued operations available to common stockholders $ Income from discontinued operations - - Net income available to common stockholders $ Weighted average number of common shares outstanding during the period Diluted: Income before discontinued operations available to common stockholders $ Income from discontinued operations - - Net income available to common stockholders $ Weighted average number of common shares outstanding during the period Dividend per common share $ See accompanying notes to the unaudited condensed consolidated financial statements. 5 Index ESSEX PROPERTY TRUST, INC. AND SUBSIDIARIES Condensed Consolidated Statements of Stockholders' Equity, Noncontrolling Interest, and Comprehensive Income for the six months ended June 30, 2010 (Unaudited) (Dollars and shares in thousands) Distributions Accumulated Series F Additional in excess of other Preferred stock Common stock paid-in accumulated comprehensive Noncontrolling Shares Amount Shares Amount capital earnings income (loss) Interest Total Balances at December 31, 2009 $ $
